DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2. 		Claims 1-13 have been examined in this application. This communication is the first action on the merits. 

IDS Statements
3.		The information disclosure statement filed on 09/12/2019 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Foreign Priority
4.		The Examiner has noted the Applicants claiming Foreign Priority from Application JP2018-175470 filed on 09/19/2018. Receipt is acknowledged of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file. 

Abstract Objections
5.		The abstract of the disclosure is objected to because:
	(A).	The abstract recites the following: “An [[object]] of the present invention is to 	promote efficiency improvement of a business by a mobile device. A business analysis server that 	analyzes a business in a mobile device system conducting the business by controlling a 	mobile device on the basis of a scenario includes a control unit, and a storage unit including a 	business index value database that manages a business index value indicating an effect of the 	business and a business index value history database that manages a change in the business index 	value as time- series data. The control unit receives scenario execution information when a 	business index value is designated, analyzes a correlation between the business index value 	and the scenario by referring to the business index value history database and the 	scenario execution information, extracts a target scenario whose correlation value with the 	business index 	value satisfies predetermined conditions, and generates a correction scenario.” 	Examiner notes that the word “object” should be amended to reflect “objective”. 	Therefore, the abstract should read as follows:
	“An objective of the present invention is to promote efficiency improvement of a business by a 	mobile 	device. A business analysis server that analyzes a business in a mobile device system 	conducting the 	business by controlling a mobile device on the basis of a scenario includes a 	control unit, and a storage unit including a business index value database that manages a 	business index value indicating an effect of the business and a business index value history 	database that manages a change in the business index value as time- series data. The control unit 	receives scenario execution information when a business index value is designated, analyzes a 	correlation between the business index value and the scenario by referring to the business index 	value history database and the 	scenario execution information, extracts a target scenario whose 	correlation value with the business index value satisfies predetermined conditions, 	and generates a correction scenario.”
		Appropriate correction is required.  See MPEP § 608.01(b).

Specification Objections
6.		The specification of the disclosure is objected to because:
	(A).	The sentence at ¶ [0004] read as follows: “An [[object]] of introducing the robot and the robot system is to explore an improvement method of potential business efficiency by analyzing business-related data collected through the robot and the robot system, in addition to realizing a sufficient work force by substituting a human business. In order to improve the business efficiency, it is necessary to optimize actions of the robot by collecting various kinds of data through the robot system.” Examiner suggest amending “object” to reflect “objective”.
	(B).	The sentence at ¶ [0008] read as follows: “In consideration of the above-described problems, an [[object]] of the present invention is to promote efficiency improvement of a business by a mobile device that provides services.” Examiner suggest amending “object” to reflect “objective”.
	(C).	The sentence at ¶ [0149] read as follows: “An [[object]] of the second scenario correction measure is to increase the success rate of a scenario by implementing a correspondence function for the media processing information that is low in processing accuracy.” Examiner suggest amending “object” to reflect “objective”.
(D).	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Autonomous Control of Analyzing Business-Related Data by a 	Robot System for Business Improvement”
	Appropriate correction is required.  

Claim Objections
7.	Claim 4 is objected to because of the following informalities:  
	(A).	Dependent Claim 4 recites the limitation: “the scenario execution information corresponding to the selected scenario using an event [[success/failure]] of the scenario execution information as an index value, extracts an action having a positive correlation with respect to the [[event success/failure]] having a negative value from the scenario information, and generates the correction scenario for suppressing the negative influence degree of the action.” 
Examiner notes it’s unclear whether the extraction step of “extracts an action having a positive correlation with respect to the event” refers to a success only, a failure only, both a success and a failure or either or. Examiner recommends to Applicant to amend the limitation in Dependent Claim 4 to read as: “the scenario execution information corresponding to the selected scenario using an event success and/or event failure of the scenario execution information as an index value, extracts an action having a positive correlation with respect to the an event success and/or event failure having a negative value from the scenario information, and generates the correction scenario for suppressing the negative influence degree of the action.”  	
Appropriate correction is required.

Claim Rejections - 35 USC § 101
8.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § 101 analysis for Claims 1-13 shown below.

9.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.		Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claim 1-13 are focused to a statutory category namely a “server” or “apparatus” or “system” (Claims 1-11), a “method” or a “process” (Claim 12) and “non-statutory category / non-statutory subject matter” (Claim 13).
Examiner Note: Claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, and thus fails 35 U.S.C. § 101 step 1.  
The fact that it allows the server to analyze the business, does not change that fact that Claim 13 is directed to software per se. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  The structural limitations of these claims are interpreted as computer code or “software per se” and are not statutory. Claim 13 recites “a computer program” or “a business analysis program”. “A computer program” not claimed as embodied in computer-readable media are functional descriptive material per se and are considered to be “software per se”, which is not statutory (see MPEP § 2106.01). Here, Applicant has claimed a system defined merely by software or terms synonymous with software or files, namely “a computer program” or “a business analysis program”, and thus lacking storage on a medium, which does not enable any underlying functionality to occur. Furthermore, Examiner suggests to Applicant to amend Claim 13 to reflect a “non-transitory computer readable storage medium” in the preamble. Additionally, any amendments must be fully supported by the specification.  
[Step 1 = Yes, Claims 1-11 recites a “server” or “apparatus” & Claim 12 recites a “method” or a “process”. No, Claim 13 recites non-statutory category / non-statutory subject matter” and fails Step 1.  However, Examiner proceeds onto Step 2A Prong 1 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong One: Independent Claims 1 and 12-13 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 1);
“” (see Independent Claim 12);
“” (see Independent Claim 13);
“” (see Independent Claims 1 and 12-13);
“” (see Independent Claims 1 and 12-13);
“including a business index value that manages a business index value indicating an effect of the business and a business index value history  that manages a change in the business index value as time-series data” (see Independent Claims 1 and 12-13);
“receives scenario execution information representing an execution status of the scenario when a business index value to be improved is designated among the business index values” (see Independent Claims 1 and 12-13);
“analyzes a correlation between the business index value to be improved and the scenario by referring to the business index value history  and the scenario execution information” (see Independent Claims 1 and 12-13);
“extracts a target scenario whose correlation value with the business index value to be improved satisfies predetermined conditions from the scenario execution information” (see Independent Claims 1 and 12-13);
“generates a correction scenario for correcting the target scenario” (see Independent Claims 1 and 12-13)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind and/or (2) through the use of physical aids via pen and paper (which include observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)).
Additionally and/or alternatively, these abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (3) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions) and/or (4) commercial interactions (including business relations).
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
That is, other than reciting the additional elements of (e.g., “control unit”, “storage unit”, “business index value history database”, “business index value database”, “business analysis server”, “mobile device system”, “mobile device”, “computer”, “business analysis program”, etc…) does not take the claims out of the “Certain Methods of Organizing Human Activities” and/or “Mental Processes” groupings.
Dependent Claims 2-11:
The additional elements such as (e.g., “control unit”, “mobile device”, “storage unit”, “business improvement history database”, “media processing information database”, “robot”, etc…) in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” and/or “Mental Processes” Groupings as described in Claims 1 and 12-13.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-13 recites an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“A business analysis server that analyzes a business in a mobile device system conducting the business by controlling a mobile device on the basis of a scenario” (see Independent Claim 1);
“A business analysis method executed by a business analysis server that analyzes a business in a mobile device system conducting the business by controlling a mobile device on the basis of a scenario” (see Independent Claim 12);
“A business analysis program that allows a computer to function as a business analysis server that analyzes a business in a mobile device system conducting the business by controlling a mobile device on the basis of a scenario” (see Independent Claim 13);
“the server comprising” (see Independent Claims 1 and 12-13);
“a control unit” (see Independent Claims 1 and 12-13);
“a storage unit including a business index value database that manages a business index value indicating an effect of the business and a business index value history database that manages a change in the business index value as time-series data” (see Independent Claims 1 and 12-13);
“wherein the control unit receives scenario execution information representing an execution status of the scenario when a business index value to be improved is designated among the business index values” (see Independent Claims 1 and 12-13);
“wherein the control unit analyzes a correlation between the business index value to be improved and the scenario by referring to the business index value history database and the scenario execution information” (see Independent Claims 1 and 12-13);
“wherein the control unit extracts a target scenario whose correlation value with the business index value to be improved satisfies predetermined conditions from the scenario execution information” (see Independent Claims 1 and 12-13);
“wherein the control unit generates a correction scenario for correcting the target scenario” (see Independent Claims 1 and 12-13)
Independent Claims 1 and 12-13 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., (e.g., “control unit”, “storage unit”, “business index value history database”, “business index value database”, “business analysis server”, “mobile device system”, “mobile device”, “computer”, “business analysis program”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims utilize software (e.g., such as “a business analysis program”) to tailor information (e.g., by extracts a target scenario whose correlation value with the business index value to be improved satisfies predetermined conditions from the scenario execution information) and provide the results (e.g., generates a correction scenario for correcting the target scenario) to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring potential business efficiency by analyzing business-related data in order to generate a correction scenario for correcting the target scenario in a business field (see MPEP § 2106.05 (h)). The claims are limiting the abstract idea of collecting information (e.g., “receives scenario execution information representing an execution status of the scenario when a business index value to be improved is designated among the business index values”), analyzing it (e.g., “analyzes a correlation between the business index value to be improved and the scenario by referring to the ” (see Independent Claims 1 and 12-13) & “” (see Independent Claims 1 and 12-13)) and displaying the results of the collection and analysis (e.g., generates a correction scenario for correcting the target scenario (see Independent Claims 1 and 12-13)) to data related to business monitoring with a mobile device system which is simply an attempt to limit the use of the abstract idea to a particular technological environment.
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 12-13 reflect (1) mere data gathering such as (e.g., “receives scenario execution information representing an execution status of the scenario when a business index value to be improved is designated among the business index values”) and (2) mere data outputting such as (e.g., generates a correction scenario for correcting the target scenario) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Regarding Dependent Claims 2-11:
Dependent Claims 2-11 recite additional elements such as (e.g., “control unit”, “mobile device”, “storage unit”, “business improvement history database”, “media processing information database”, “robot”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims utilize software to tailor information and provide the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring potential business efficiency by analyzing business-related data in order to generate a correction scenario for correcting the target scenario in a business field (see MPEP § 2106.05 (h)).   
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-13 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-13 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as “a control unit / CPU” (see Applicant’s Specification ¶ [0168-0169]), “storage unit / memory”) (see Applicant’s Specification ¶ [0166] & ¶ [0169]), “business index value history database” & “business index value database”  (see Applicant’s Specification ¶ [0098] & ¶ [0101-0102]) & “business analysis server” (see Applicant’s Specification ¶ [0097]). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
 Independent Claims 1 and 12-13 recite additional elements that are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. The additional elements include (e.g., “control unit”, “storage unit”, “business index value history database”, “business index value database”, “business analysis server”, “mobile device system”, “mobile device”, “computer”, “business analysis program”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claim limitations utilize software (e.g., such as “a business analysis program”) to tailor information (e.g., by extracts a target scenario whose correlation value with the business index value to be improved satisfies predetermined conditions from the scenario execution information) and provide the results (e.g., generates a correction scenario for correcting the target scenario) to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring potential business efficiency by analyzing business-related data in order to generate a correction scenario for correcting the target scenario in a business field (see MPEP § 2106.05 (h)). The claims are limiting the abstract idea of collecting information (e.g., “receives scenario execution information representing an execution status of the scenario when a business index value to be improved is designated among the business index values”), analyzing it (e.g., “analyzes a correlation between the business index value to be improved and the scenario by referring to the ” (see Independent Claims 1 and 12-13) & “” (see Independent Claims 1 and 12-13)) and displaying the results of the collection and analysis (e.g., generates a correction scenario for correcting the target scenario (see Independent Claims 1 and 12-13)) to data related to business monitoring with a mobile device system which is simply an attempt to limit the use of the abstract idea to a particular technological environment.
Additionally and/or alternatively, certain limitations within Independent Claims 1 and 12-13 reflect (1) mere data gathering such as (e.g., “receives scenario execution information representing an execution status of the scenario when a business index value to be improved is designated among the business index values”) and (2) mere data outputting such as (e.g., generates a correction scenario for correcting the target scenario) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 2-11 recite additional elements such as (e.g., “control unit”, “mobile device”, “storage unit”, “business improvement history database”, “media processing information database”, “robot”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). The claims utilize software to tailor information and provide the results to the user on a computer. Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring potential business efficiency by analyzing business-related data in order to generate a correction scenario for correcting the target scenario in a business field (see MPEP § 2106.05 (h)).   
Moreover, the claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-13 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Claim Rejections - 35 USC § 103
11.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.		Claims 1-2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application (US 2018/0018520 A1) to Sumiyoshi, and in view of US Patent Application (US 2018/0099409 A1) to Meier.
		Regarding Independent Claims 1 and 12, Sumiyoshi business analysis server / method (see at least Sumiyoshi: Fig. 2 denoting a business analysis server.) that analyzes a business in a mobile device system (see at least Sumiyoshi: Fig. 4 denoting robot 20 as a “mobile device system.”) conducting the business by controlling a mobile device on the basis of a scenario (see at least Sumiyoshi: Figs. 9-10 conducting business such as “sales support” by controlling a robot according to a business scenario.) the server (see at least Sumiyoshi: Fig. 2 denoting a business analysis server. See also Fig. 3.) comprises the following:
	- a control unit (see at least Sumiyoshi: Fig. 3 & ¶ [0029]. Sumiyoshi notes a control unit or control apparatus as shown in Fig. 3.);
	- a storage unit (see at least Sumiyoshi: Fig. 3 & ¶ [0117]. Sumiyoshi notes that “the storage processing is processing of storing the data on the second object and the data on the first object into the first storage device 302 (real world DB 341 and time series DB 342) in association with each other when the determination processing results in a determination that the first object and the second object are identical to each other, or storing the data on the second object and the data on the first object into the first storage device 302 without associating those pieces of data with each other when the determination processing results in a determination that the first object and the second object are not identical to each other.” See Fig. 3 denoting “storage device 302 for example.”) including a business index value database that manages a business index value indicating an effect of the business (see at least Sumiyoshi: Figs. 9-10 & ¶ [0094]. Sumiyoshi teaches “in Fig. 9 a diagram for illustrating an update example of the real-world DB 341 and the time series DB 342 in sales support. In Step S901, the surroundings camera 30 photographs the person H to acquire an image 911, and detects a person area 912 containing a person image from the acquired image 911.” See also Fig. 3 of Sumiyoshi.) and a business index value history database that manages a change in the business index value as time-series data (see at least Sumiyoshi: Sumiyoshi:  ¶ [0092] & Figs. 9-10. Sumiyoshi teaches that “the time series DB 342 is a database for managing time series data on the pieces of information managed as the indexes. Those DBs are described later with reference to FIG. 5.” See also Fig. 3 of Sumiyoshi.)
	- wherein the control unit (see at least Sumiyoshi: Fig. 3 & ¶ [0029]. Sumiyoshi notes a control 	unit or control apparatus as shown in Fig. 3.) receives scenario execution information 	representing an execution status of the scenario when a business index value to be 	improved is designated among the business index value (see at least Sumiyoshi: Figs. 9-10 & ¶ 	[0098]. 	Sumiyoshi notes that the “robot 20 acquires a recognition result 944A of a voice 943A 	uttered at the voice position 942A among the nearby voices 941, and associates the voice 943A 	with the person 931. Then, the control apparatus 10 stores those pieces of data associated with 	the person 931 into an individual person DB 946 having, as its index, an individual 	person 945 serving as an identifier for uniquely identifying the person H. The voice position 942B 	is processed in the same manner. Specifically, the robot 20 acquires a voice 943B and a 	recognition result 944B, and associates the voice 943B with the person 931. Then, the control 	apparatus 10 stores those pieces of data associated with the person 931 into the individual 	person DB 946 having the individual person 945 as its index.” Examiner Note: The “scenario 	execution information representing an execution status of the scenario” is reflected as 	“recognition result 944A” or “recognition result 944B” in Sumiyoshi reference. For example; 	“Control apparatus 10 associates the voice position 942A, the voice 943A, and the recognition 	result 944A (e.g., “I would like to try on the product X”) with the person 931 of the person Ha, 	and stores the recognition result 944A into the individual person DB 946 having, as its index, the 	individual person 945 serving as an identifier for uniquely identifying the person Ha.”)
		Sumiyoshi business analysis server / method that analyzes a business in a mobile device 	system 	conducting the business by controlling a mobile device on the basis of a scenario doesn’t 	explicitly teach or suggest the following:
	- wherein the control unit analyzes a correlation between the business index value to be 	improved and the scenario by referring to the business index history database and the scenario 	execution information;
	- wherein the control unit extracts a target scenario whose correlation value with the business 	index value to be improved satisfies predetermined conditions from the scenario execution 	information;
	- wherein the control unit generates a correction scenario for correcting the target scenario 
		Meier however in the analogous art business analysis server / method that analyzes a 	business in a mobile device system conducting the business by controlling a mobile device on the 	basis of a scenario teaches the following:
	- wherein the control unit (see at least Meier: Figs. 2-3.) analyzes a correlation between the 	business index value to be improved and the scenario by referring to the business index history 	database and the scenario execution information (see at least Meier: Figs. 5-7 & ¶ [0121]. Meier 	notes that a dimensionality of sensor data can be condensed (e.g., using a clustering technique, 	component analysis or correlation analysis). Sensory data may be transformed into a state that 	facilitates learning (e.g. collections of values may be represented as radial basis functions, either 	represented independently or jointly). The pre-processing that is performed, in some instances, is 	influenced by what type of data is to be evaluated based on the accessed policy. Thus, for example, 	if a policy is to 	identify an appropriate action based on an optic flow of an image, the pre-	processing can include determining an image's optic flow.  The sensor stream can include a 	stream of video data collected by a camera on a robot. The portion can include a time-series (e.g., 	a value for each of one or more variables at each of a set of times) or one or more discrete variable 	values. See also ¶ [0157]: “A command basis may be identified by a component analysis of past 	commands (e.g., an analysis of the independent components of a database of commands 	corresponding to known good behavior, and/or known common mistakes in the training process, 	potentially from the same robot, and potentially from the same task).”)
	- wherein the control unit (see at least Meier: Figs. 2-3.) extracts a target scenario whose 	correlation value with the business index value to be improved satisfies predetermined 	conditions from the scenario execution 	information (see at least Meier: Figs. 5-7 & ¶ [0129]. 	Meier notes that a determination is made as to whether a modification criterion is satisfied. The 	modification criterion can be pre-defined and/or generated based on user input. The modification 	criterion can indicate that a policy is to be evaluated for potential modification (or to be modified) 	when, e.g.: a corrective command was received, a corrective command specified an action of an 	above-threshold magnitude, a threshold number of corrective commands were received since a 	prior modification, an estimated user satisfaction level (e.g., estimated based on a number or 	frequency of corrective commands, affirmative approvals and/or actions not associated with user 	input) is below a threshold, a threshold period of time has passed since a recent (e.g., most recent) 	modification. Also at ¶ [0076] of Meier: “Execution of robot controller code 222 can further cause 	robot 200 to routinely assess policy 224 and modify policy 224 when a modification criterion (e.g., 	a detection of a corrective command) is satisfied. Execution of the code can further cause detected 	sensor data, identifications of performed robot actions and/or identifications of user-satisfaction 	responses (e.g., corrective commands) to be stored in a sensor/action/input data store 226.”)
	- wherein the control unit (see at least Meier: Figs. 2-3.) generates a correction scenario for 	correcting the target scenario (see at least Meier: Figs. 5-7 & ¶ [0105]. Meier notes that devices 	can communicate such that robot actions are at least partly controlled by inputs received at a user 	device. Thus, a user of the user device may be able to observe a robot action (e.g., triggered 	based on sensory data) and “correct” the action if needed. The correction can simultaneously 	provide an indication that the performed action was not completely satisfactory and a 	specification as to what is to be improved in that regard.  See Fig. 5 of Meier denoting 	“corrective command received 525” and “perform corrective action 520”. See also Fig. 7 of 	Meier denoting “corrective command received 705” along with the following proposed 	actions and corrective action(s) in the remainder of the Fig. 7 flowchart.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Sumiyoshi business analysis server / method that analyzes a business in a mobile device system conducting the business by controlling a mobile device on the basis of a scenario with the aforementioned teachings regarding wherein the control unit analyzes a correlation between the business index value to be improved and the scenario by referring to the business index history database and the scenario execution information & wherein the control unit extracts a target scenario whose correlation value with the business index value to be improved satisfies predetermined conditions from the scenario execution information & wherein the control unit generates a correction scenario for correcting the target scenario in view of Meier, wherein a corrective command informs the system of an action that could have been performed better. The system learns quickly because it focuses on the actions that are relevant to a given task, as well as the actions that could be most improved by the current policy. Upon completion of learning, the system can generate control commands by deriving them from the sensory data. Using the learned control policy, the robot can behave autonomously (see at least Meier: ¶ [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field for business analysis server that analyzes a business in a mobile device system conducting the business by controlling a mobile device on the basis of a scenario, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Meier, the results of the combination were predictable.

		Regarding Independent Claim 13, Sumiyoshi business analysis program (see at least Sumiyoshi: Fig. 3 & ¶ [0033-0034].) that allows a computer to function as a business analysis server (see at least Sumiyoshi: Fig. 2 denoting a business analysis server. See also Fig. 3.) that analyzes a business in a mobile device system (see at least Sumiyoshi: Fig. 4 denoting robot 20 as a “mobile device system.”) conducting the business by controlling a mobile device on the basis of a scenario (see at least Sumiyoshi: Figs. 9-10 conducting business such as “sales support” by controlling a robot according to a business scenario.), the server (see at least Sumiyoshi: Fig. 2 denoting a business analysis server. See also Fig. 3.) comprises the following:
	- a storage unit (see at least Sumiyoshi: Fig. 3 & ¶ [0117]. Sumiyoshi notes that “the storage processing is processing of storing the data on the second object and the data on the first object into the first storage device 302 (real world DB 341 and time series DB 342) in association with each other when the determination processing results in a determination that the first object and the second object are identical to each other, or storing the data on the second object and the data on the first object into the first storage device 302 without associating those pieces of data with each other when the determination processing results in a determination that the first object and the second object are not identical to each other.” See Fig. 3 denoting “storage device 302 for example.”) including a business index value database that manages a business index value indicating an effect of the business (see at least Sumiyoshi: Figs. 9-10 & ¶ [0094]. Sumiyoshi teaches “in Fig. 9 a diagram for illustrating an update example of the real-world DB 341 and the time series DB 342 in sales support. In Step S901, the surroundings camera 30 photographs the person H to acquire an image 911, and detects a person area 912 containing a person image from the acquired image 911.” See also Fig. 3 of Sumiyoshi.) and a business index value history database that manages a change in the business index value as time-series data (see at least Sumiyoshi: Sumiyoshi:  ¶ [0092] & Figs. 9-10. Sumiyoshi teaches that “the time series DB 342 is a database for managing time series data on the pieces of information managed as the indexes. Those DBs are described later with reference to FIG. 5.” See also Fig. 3 of Sumiyoshi.)
	- a control unit (see at least Sumiyoshi: Fig. 3 & ¶ [0029]. Sumiyoshi notes a control unit or control apparatus as shown in Fig. 3.) that receives scenario execution information representing an execution status of the scenario when a business index value to be improved is designated among the business index value (see at least Sumiyoshi: Figs. 9-10 & ¶ [0098]. Sumiyoshi notes that the “robot 20 acquires a recognition result 944A of a voice 943A uttered at the voice position 942A among the nearby voices 941, and associates the voice 943A with the person 931. Then, the control apparatus 10 stores those pieces of data associated with the person 931 into an individual person DB 946 having, as its index, an individual person 945 serving as an identifier for uniquely identifying the person H. The voice position 942B is processed in the same manner. Specifically, the robot 20 acquires a voice 943B and a recognition result 944B, and associates the voice 943B with the person 931. Then, the control apparatus 10 stores those pieces of data associated with the person 931 into the individual person DB 946 having the individual person 945 as its index.” Examiner Note: The “scenario 	execution information representing an execution status of the scenario” is reflected as 	“recognition result 944A” or “recognition result 944B” in Sumiyoshi reference. For example; “Control apparatus 10 associates the voice position 942A, the voice 943A, and the recognition result 944A (e.g., “I would like to try on the product X”) with the person 931 of the person Ha, and stores the recognition result 944A into the individual person DB 946 having, as its index, the individual person 945 serving as an identifier for uniquely identifying the person Ha.”)
		Sumiyoshi business analysis program that allows a computer to function as a business 	analysis server that analyzes a business sin a mobile device system conducting the business by 	controlling a mobile device on the basis of a scenario doesn’t explicitly teach or suggest the 	following:
	- analyzes a correlation between the business index value to be improved and the scenario by 	referring to the business index history database and the scenario execution information;
	- extracts a target scenario whose correlation value with the business index value to be 	improved satisfies predetermined conditions from the scenario execution information;
	- generates a correction scenario for correcting the target scenario 
		Meier however in the analogous art business analysis program that allows a computer to 	function as a business analysis server that analyzes a business sin a mobile device system 	conducting the business by controlling a mobile device on the basis of a scenario teaches the 	following:
	- analyzes a correlation between the business index value to be improved and the scenario by 	referring to the business index history database and the scenario execution information (see at 	least Meier: Figs. 5-7 & ¶ [0121]. Meier notes that a dimensionality of sensor data can be 	condensed (e.g., using a clustering technique, component analysis or correlation analysis). 	Sensory data may be transformed into a state that facilitates learning (e.g. collections of values 	may be represented as radial basis functions, either represented independently or jointly). The 	pre-processing that is performed, in some instances, is influenced by what type of data is to be 	evaluated based on the accessed policy. Thus, for example, if a policy is to identify an 	appropriate action based on an optic flow of an image, the pre-processing can include determining 	an image's optic flow.  The sensor stream can include a 	stream of video data collected by a 	camera on a robot. The portion can include a time-series (e.g., a value for each of one or more 	variables at each of a set of times) or one or more discrete variable values. See also ¶ [0157]: “A 	command basis may be identified by a component analysis of past commands (e.g., an analysis of 	the independent components of a database of commands corresponding to known good behavior, 	and/or known common mistakes in the training process, potentially from the same robot, and 	potentially from the same task).”)
	- wherein the control unit (see at least Meier: Figs. 2-3.) extracts a target scenario whose 	correlation value with the business index value to be improved satisfies predetermined 	conditions from the scenario execution 	information (see at least Meier: Figs. 5-7 & ¶ [0129]. 	Meier notes that a determination is made as to whether a modification criterion is satisfied. The 	modification criterion can be pre-defined and/or generated based on user input. The modification 	criterion can indicate that a policy is to be evaluated for potential modification (or to be modified) 	when, e.g.: a corrective command was received, a corrective command specified an action of an 	above-threshold magnitude, a threshold number of corrective commands were received since a 	prior modification, an estimated user satisfaction level (e.g., estimated based on a number or 	frequency of corrective commands, affirmative approvals and/or actions not associated with user 	input) is below a threshold, a threshold period of time has passed since a recent (e.g., most recent) 	modification. Also at ¶ [0076] of Meier: “Execution of robot controller code 222 can further cause 	robot 200 to routinely assess policy 224 and modify policy 224 when a modification criterion (e.g., 	a detection of a corrective command) is satisfied. Execution of the code can further cause detected 	sensor data, identifications of performed robot actions and/or identifications of user-satisfaction 	responses (e.g., corrective commands) to be stored in a sensor/action/input data store 226.”)
	- wherein the control unit (see at least Meier: Figs. 2-3.) generates a correction scenario for 	correcting the target scenario (see at least Meier: Figs. 5-7 & ¶ [0105]. Meier notes that devices 	can communicate such that robot actions are at least partly controlled by inputs received at a user 	device. Thus, a user of the user device may be able to observe a robot action (e.g., triggered 	based on sensory data) and “correct” the action if needed. The correction can simultaneously 	provide an indication that the performed action was not completely satisfactory and a 	specification as to what is to be improved in that regard.  See Fig. 5 of Meier denoting 	“corrective command received 525” and “perform corrective action 520”. See also Fig. 7 of 	Meier denoting “corrective command received 705” along with the following proposed 	actions and corrective action(s) in the remainder of the Fig. 7 flowchart.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Sumiyoshi business analysis program that allows a computer to function as a business analysis server that analyzes a business sin a mobile device system conducting the business by controlling a mobile device on the basis of a scenario with the aforementioned teachings regarding wherein the control unit analyzes a correlation between the business index value to be improved and the scenario by referring to the business index history database and the scenario execution information & wherein the control unit extracts a target scenario whose correlation value with the business index value to be improved satisfies predetermined conditions from the scenario execution information & wherein the control unit generates a correction scenario for correcting the target scenario in view of Meier, wherein a corrective command informs the system of an action that could have been performed better. The system learns quickly because it focuses on the actions that are relevant to a given task, as well as the actions that could be most improved by the current policy. Upon completion of learning, the system can generate control commands by deriving them from the sensory data. Using the learned control policy, the robot can behave autonomously (see at least Meier: ¶ [0005]).
Further, the claimed invention is merely a combination of old elements in a similar field for business analysis server that analyzes a business in a mobile device system conducting the business by controlling a mobile device on the basis of a scenario, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Meier, the results of the combination were predictable.

Regarding Dependent Claim 2, Sumiyoshi / Meier business analysis server that analyzes a business in a mobile device system conducting the business by controlling a mobile device on the basis of a scenario teaches the limitations of Independent Claim 1 above, and Meier further teaches the business analysis server that analyzes a business in a mobile device system conducting the business by controlling a mobile device on the basis of a scenario comprising:
- wherein for the target scenario whose correlation value with the business index value to be improved is equal to or larger than a first scenario relevancy threshold value, the control unit does not generate the correction scenario for correcting the target scenario (see at least Meier: ¶ [0129] & Figs. 5-7. Meier notes that a determination is made as to whether a modification criterion is satisfied. The modification criterion can be pre-defined and/or generated based on user input. The modification criterion can indicate that a policy is to be evaluated for potential modification (or to be modified) when, e.g.: a corrective command was received, a corrective command specified an action of an above-threshold magnitude, a threshold number of corrective commands were received since a prior modification, an estimated user satisfaction level (e.g., estimated based on a number or frequency of corrective commands, affirmative approvals and/or actions not associated with user input) is below a threshold, a threshold period of time has passed since a recent (e.g., most recent) modification, and/or user input specifically requests policy modification. Also at ¶ [0154]: “The target action definition is associated with a low weight. This low weight indicates that a the relationship between the robots sensory data and the subsequent action was likely not approved by the user. The weight may be so low that subsequent potential modifications of the policy (e.g. process 600) will result in no change, because the associated weight is below a threshold.”)

Regarding Dependent Claim 11, Sumiyoshi / Meier business analysis server that analyzes a business in a mobile device system conducting the business by controlling a mobile device on the basis of a scenario teaches the limitations of Independent Claim 1 above, and Sumiyoshi further teaches the business analysis server that analyzes a business in a mobile device system conducting the business by controlling a mobile device on the basis of a scenario comprising:
	- wherein the mobile device is a robot that provides services to a human using communications 	(see at least Sumiyoshi: ¶ [0003] & ¶ [0025]. Sumiyoshi teaches that robot 20 is a data processing 	apparatus controlled by the control apparatus 10 to acquire voices and images in the space 1 for 	transmission to the control apparatus 10 or receive voices and images required for the person H 	from the control apparatus 10 for output. See also ¶ [0003] of Sumiyoshi: “Some service robots 	with a human-like appearance provide services that are in line with intentions of users through 	communication via voices or gestures. In order to grasp the intentions of users accurately, such 	robots need to grasp situations of the users and robots or past events as well as voices or gestures 	made by the users.” See also ¶ [0098] of Sumiyoshi.)

Examining Claims with Respect to the Prior Art
13.		Claim 3 is objected to as being dependent upon a rejected base claim (e.g., Claims 1-	2), but would be allowable only over the prior art if rewritten in Independent form (e.g., 	Independent Claims 1 and 12-13) including all of the limitations of the base claim and any 	intervening claims as well as addressing the issues shown below here.
		Please note that there still exist the following rejections and/or objections that are 	currently pending: 
- (1) a 35 U.S.C. § 101 rejection for Claims 1-13 which includes a “software per se” rejection for Claim 13;
- (2) 35 U.S.C. § 103 rejection for Claims 1-2 and 11-13.
- (3) Dependent Claim 4 Claim Objection;
- (4) Abstract of the Disclosure Objections;
- (5) Specification of the Disclosure Objections.
		Therefore, since Dependent Claims 4-5 depends on Claims 1-3, Dependent Claims 4-	5 are allowable only over the prior art.
		Therefore, since Dependent Claims 6-8 depends on Claims 1-3 and 5, Dependent Claims 	6-8 is allowable only over the prior art.
		Therefore, since Dependent Claim 9 depends on Claims 1-3, 5, and 8, Dependent Claim 	9 is allowable only over the prior art.
		Therefore, since Dependent Claim 10 depends on Claims 1-3, 5, and 8-9, Dependent 	Claim 10 is allowable only over the prior art.
14.		Regarding Dependent Claim 3, there is no disclosure in the existing prior art or any new 	art that either teaches and/or discloses the features relating to:
	- wherein for the target scenario whose correlation value with the business index value to be 	improved is smaller than the first scenario relevancy threshold value and equal to or larger than 	a second scenario relevancy threshold value, the control unit generates the correction scenario 	for correcting the duration of an action regulating the operation of the mobile device included in 	scenario information representing a state of a scenario controlling the operation of the mobile 	device
15.		The closest prior arts are as follows:
1)  US Patent Application (US 2019/0012625 A1) – Lawrenson;
2) US Patent Application (US 2016/0109954 A1) – Harris;
3) NPL Document – Data Analysis Technology of Service Robot System for Business Improvement (***same assignee and inventors ***).
	Regarding the Lawrenson reference, Lawrenson teaches that a sequence diagram of FIG. 15 consists of a flowchart showing a time-series operation procedure of the vehicle 3 and a flowchart showing a time-series operation procedure of the demand adjustment server 4. The sequence diagram of FIG. 16 consists of a flowchart showing a time-series operation procedure of the demand adjustment server 4 and a flowchart showing a time-series operation procedure of one of the plural restaurant terminals. Processes that may be used to optimize the restaurant processes or FPD process, and/or the AV's route may include, without limitation, (i) describing each FPD processes as series of actions and pauses, (ii) providing an order with associated finishing time and delay time, (iii) associating each operation within the FPDS processes with an operating unit or a resource (e.g., machine, robot, a human employee and etc.), and (iv) scheduling all of the FPD processes and calculating a queue at each resource.
However, Lawrenson both individually and as a whole does not teach or suggest the following:
- wherein for the target scenario whose correlation value with the business index value to be improved is smaller than the first scenario relevancy threshold value and equal to or larger than a second scenario relevancy threshold value, the control unit generates the correction scenario for correcting the duration of an action regulating the operation of the mobile device included in scenario information representing a state of a scenario controlling the operation of the mobile device.
	Regarding the Harris reference, Harris teaches that a diagram illustrating data flows between components of the GRCCT system and affiliated entities triggered by a user gesture command, which in this example is a command to control a robot. The user 6302 may perform a gesture, the images of which may be captured by a camera and transmitted to a computer system 6304. The images may then be processed to determine the gesture type. The user 6002 may perform a gesture, such as shrugging his shoulders, and a series of images of the shoulder shrug may be captured and transmitted to a computer system 6004. The computer system 6004 may break down the images into layers and then analyze them along with an associated time series (i.e., image layers across time) to identify the type of gesture performed.
At ¶ [0329]: “For example, the pattern recognition may be correlated with other contexts within the scene to determine what the captured object is, e.g., the ring shaped object 1630 may be a piece of “Cartier” branded jewelry as the “Cartier” logo is captured in the same scene. In one implementation, the V-GLASSES may provide identified item information 1631 in a virtual label, and alternative item recognition information 1632, 1633, 1634.”
However, Harris both individually and as a whole does not teach or suggest the following:
- wherein for the target scenario whose correlation value with the business index value to be improved is smaller than the first scenario relevancy threshold value and equal to or larger than a second scenario relevancy threshold value, the control unit generates the correction scenario for correcting the duration of an action regulating the operation of the mobile device included in scenario information representing a state of a scenario controlling the operation of the mobile device.
	Regarding the NPL document "Data analysis technology of service robot system for business improvement." Proceedings of the 2019 5th International Conference on Robotics and Artificial Intelligence. 2019, hereinafter Yoshiuchi et. al, Yoshiuchi et. al teaches that service robot provides various functions to end user by service scenario. The possible actions of a service robot consists of communication method by voice, image and language processing, Service scenario combines these actions. From the viewpoint of service provider, they expect service robots to do some business operations instead of their staff. To realize business improvement, at least one KPI related to business operation is measured and monitored. Some KPIs such as the number of service execution or success rate of business operation can be obtained through the monitoring of service robot behavior. Some KPIs are given by service providers’ business system such as daily sales for a shop. 
However, Yoshiuchi et. al both individually and as a whole does not teach or suggest the following:
- wherein for the target scenario whose correlation value with the business index value to be improved is smaller than the first scenario relevancy threshold value and equal to or larger than a second scenario relevancy threshold value, the control unit generates the correction scenario for correcting the duration of an action regulating the operation of the mobile device included in scenario information representing a state of a scenario controlling the operation of the mobile device.
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DERICK J HOLZMACHER/               Patent Examiner, Art Unit 3623                                                                                                                                                                                         
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683